Citation Nr: 1724471	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  07-26 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for old fracture with degenerative joint disease of the right wrist, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to January 1969, and from July 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

The Board notes that the Veteran testified before the undersigned at a Travel Board hearing held at the Waco, Texas, RO in March 2010, the transcript of which is of record and has been reviewed.

This matter was previously remanded by the Board in July 2010 and January 2012. However, as will be discussed further below, the Board does not find that there has been substantial compliance with its previous remand directives, and therefore, the Board remands this matter for further development and adjudication. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2012 remand, the Board directed the RO to afford the Veteran a VA examination to determine the effect of his service-connected disabilities, to include his right wrist disability, on his employability. While the RO has since granted entitlement to a total rating based on individual unemployability (TDIU), effective April 20, 2009, the RO has not afforded the Veteran a VA examination of his right wrist disability. Therefore, the Board remands this matter once again ensure substantial compliance with its previous remand directives. See Stegall, 11 Vet. App. at 271; see also June 2017 Informal Hearing Presentation.

Furthermore, in a June 2017 Informal Hearing Presentation, the Veteran, through his representative, noted that he was last afforded a VA examination of his wrist in 2011, and asserts that his right wrist disability has worsened since that examination. Given the lack of a contemporaneous medical examination, the Board remands this matter for an additional medical examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination). Additionally, the Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158, 168-169 (2016), held that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible include range of motion results in both active and passive motion and in weight-bearing and nonweight-bearing. Thus, the Board remands this matter for a new VA examination to determine the current nature and severity of the Veteran's right wrist disability, and the examiner should provide an opinion as to the range of motion throughout the appeal period in those areas. Measurements should also be provided for the nonservice-connected wrist. Id. 

Last, in the June 2017 Informal Hearing Presentation the Veteran stated that there are outstanding VA treatment records, as the most recent records only include treatment through October 2015. Therefore, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide that Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and associate such with the electronic claims record. See June 2017 Informal Hearing Presentation (noting outstanding VA treatment records).

2. Thereafter, provide the Veteran with an appropriate VA examination to determine the severity of his right wrist disability. The claims file should be made available for review, and the examination report should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.

The examination should conduct complete range of motion studies. The examiner is to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. The examiner is to describe the Veteran's symptoms associated with the Veteran's right wrist disorder, and note the impact, if any, on his social and occupational functioning. 

All objective and subjective symptoms should be reported in detail.

A rationale for any opinions expressed should be set forth. If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefit sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




